PER CURIAM.
We affirm, without further discussion, the denial of grounds one through four of the appellant’s motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). However, we reverse and remand the denial of ground five for the trial court to strike the $699.05 fine imposed pursuant to section 775.083, Florida Statutes, and the related surcharge of $34.95. See Willits v. State, 884 So.2d 73, 74 (Fla. 2d DCA 2004). The appellant need not be present when the fine is stricken. Id.
Affirmed in part, reversed and remanded in part, with directions.
PADOVANO, WETHERELL, and SWANSON, JJ., concur.